DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear how “a universal ID” is a “system” component. Note that an ID is not structure nor is it tangible.
Claim 1 recites the limitation "the type of personal information" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time of access" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the at least one electronic computing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langford et al. (US 2013/0054271 A1), in view of Khi et al. (US 2017/0286717 A1), in view of Lux (US 2004/0186744 A1), and further in view of Joao (US 2010/0042440 A1).
(A) Referring to claim 1, Langford discloses a system for storing, receiving, and authenticating, universally accessible private and publicly created personal bibliographic and other records as well as longitudinal medical records as personal records, comprising (abstract, para. 14 & 15 of Langford): 
a universal ID unique to the user, corresponding to the user's personal records, stored on at least one of a user's electronic computing device and additionally printed on a card comprising a QR code, and operative to decrypt the user's personal records (para. 15 & 37 of Langford; the patient's enrollment information is used by the company to both create login credentials and generate the patient's QR code comprising the Patient ID Code 310. A QR code 100 can be printed directly on a plastic card or on a clear laminate which can be applied to an existing card, such as the patient's medical insurance card or personal identification card. Provided with a QR code 100, the associated Patient ID code, as well as a web-based ID and password to access the EMR database 348, the patient can then manually enter information into the applicable fields in his EMR stored in the EMR database 348); 
at least one other electronic device, operative to (para. 39 of Langford)
scan the QR code (para. 39 of Langford; The patient's QR code and the PCP's facility code are scanned 314 by the PCP employee using a QR Code Scanner attached to a facility QR-capable computer device.); 
access at least some of the user's personal records; generate and transmit an update to the accessed personal records (para. 15, 39, and 40 of Langford; The EMR can be reviewed, revised and updated by authorized parties to include the patient, family members, care givers, physicians and hospital staff, thereby resulting in a complete, up-to-date medical record for both the patient and those working in service and treatment of the patient. The PCP employee can access, review and revise the patient's EMR stored on the EMR database 348.); 
wherein the update is supplied by the patient or an authorized user and is further verified by a third party designated according to the type of personal information defining the update (para. 37-41 of Langford; authorized employees can access, review and revise the patient's EMR stored on the EMR database 348.); and 
wherein verification of the update is immutably recorded in the personal record, in support of personal record accuracy and continuity of medical care (para. 15, 37, & 20 of Langford; The EMR can be reviewed, revised and updated by authorized parties to include the patient, family members, care givers, physicians and hospital staff, thereby resulting in a complete, up-to-date medical record for both the patient and those working in service and treatment of the patient. The patient can return to the company web site, and, using the same web site login credentials (ID and password), access and maintain his EMR 306 to ensure accurate and timely information is available.).  
Langford does not disclose a decentralized electronic database distributed across one or more nodes, each of the one or more nodes operative to securely verify, store, update, link, encrypt, and transmit a user's personal records in a personal record chain; a universal ID unique to the user, assigned to the user at birth, immutably spanning the entire life of the user; translate the decrypted personal records into a language specified at the time of access; accessing while avoiding overriding, deleting, or permanently altering earlier versions of the accessed personal records
Khi discloses a decentralized electronic database distributed across one or more nodes, each of the one or more nodes operative to securely verify, store, update, link, encrypt, and transmit a user's personal records in a personal record chain (para. 20 & 21 of Khi; A system for personal identity management including recording, storing, verifying, authenticating and authorizing of personal identity and its attributes as well as related personal identifiable information (PII) can prove desirable and provide a basis for a wide range of data management applications, such as for digital identity access to international travel, banking, credit, insurance, medical records, and to prevent fraud or misuse of identity information. The personal identity management system 100 is suitable for use with any type of storage 112, such as a decentralized distributed storage); and accessing while avoiding overriding, deleting, or permanently altering earlier versions of the accessed personal records (para. 25 of Khi; enables adding new data, and prevents changes and/or removals of the data).
Lux discloses a universal ID unique to the user, assigned to the user at birth, immutably spanning the entire life of the user (para. 34 of Lux; note the social security number).
Joao discloses translate the decrypted personal records into a language specified at the time of access (para. 357, 414, & 415 of Joao; the database 10H, as well as any of the other herein-described databases 20H, 30H, 40H, and/or 50H, can also contain language translation information or software so that any of the data or information described herein as being stored in the respective database(s), or as being provided by the apparatus 100 of the present invention, can be translated into any language necessary.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Khi, Lux, and Joao within Langford.  The motivation for doing so would have been to reliably and securely record and store all attributes of personal identification (abstract of Khi), to uniquely identify each patient (para. 34 of Lux), and so that information in the individual's or patient's healthcare history, record, or file, can be accessed and translated into the language of the provider or other person (para. 414 of Joao).
(B) Referring to claim 2, Langford discloses wherein the at least one electronic computing device comprises a mobile electronic device or a desktop computer of the user or another authorized user (para. 15 & 19 of Langford).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langford et al. (US 2013/0054271 A1), in view of Khi et al. (US 2017/0286717 A1), and further in view of Lux (US 2004/0186744 A1).
(A) Referring to claim 3, Langford discloses a method for storing, receiving, and authenticating universally accessible private and publicly created personal bibliographic and other records as well as longitudinal medical records as personal records, comprising the steps of (abstract, para. 14 & 15 of Langford): 
providing a universal ID unique to a user, corresponding to the user's personal records and printed on a card and additionally stored as a QR code (para. 15 & 37 of Langford; the patient's enrollment information is used by the company to both create login credentials and generate the patient's QR code comprising the Patient ID Code 310. A QR code 100 can be printed directly on a plastic card or on a clear laminate which can be applied to an existing card, such as the patient's medical insurance card or personal identification card. Provided with a QR code 100, the associated Patient ID code, as well as a web-based ID and password to access the EMR database 348, the patient can then manually enter information into the applicable fields in his EMR stored in the EMR database 348),
providing a user's mobile device (para. 14 & 19 of Langford), and at least one electronic device (para. 14, 19, and 39 of Langford);
receiving, at the user's mobile device, the personal records, wherein the personal records comprise a plurality of a patient's medical history, charts, laboratory or imaging tests, healthcare provider notes and diagnosis, patient notes, educational records, financial records, ancestral data, journal entries, or letters (para. 14 & 15 of Langford; Thereafter, a user-specific identification code and password are entered, and a secure Internet-based connection is made to a health care facility portal through which a patient-generated electronic medical record EMR can be accessed. This EMR comprises medical information including, but not limited to, personal information, medical history, allergies, insurance information, family members, existing medications, and the patient's physician's information);
scanning, at the at least one electronic device, the QR code; decrypting, at the universal ID, the personal records; (para. 37-39 of Langford; The patient's QR code and the PCP's facility code are scanned 314 by the PCP employee using a QR Code Scanner attached to a facility QR-capable computer device.);
accessing, at the at least one electronic device, the personal records; generating, at the user's mobile device or the at least one electronic device, an update to the personal records (para. 15, 39, and 40 of Langford; The EMR can be reviewed, revised and updated by authorized parties to include the patient, family members, care givers, physicians and hospital staff, thereby resulting in a complete, up-to-date medical record for both the patient and those working in service and treatment of the patient. The PCP employee can access, review and revise the patient's EMR stored on the EMR database 348.); 
Langford does not disclose providing a decentralized electronic database distributed across one or more nodes, a universal ID unique to a user assigned to the user at birth, immutably spanning the entire life of the user; verifying, storing, updating, linking, encrypting, and transmitting, at the one or more nodes, the personal records in a personal record chain; receiving, at the one or more nodes, the update to the personal records; and verifying, storing, updating, linking, encrypting, and transmitting, at the one or more nodes, the update to the personal medical records.  
Khi discloses providing a decentralized electronic database distributed across one or more nodes, verifying, storing, updating, linking, encrypting, and transmitting, at the one or more nodes, the personal records in a personal record chain; receiving, at the one or more nodes, the update to the personal records; and verifying, storing, updating, linking, encrypting, and transmitting, at the one or more nodes, the update to the personal medical records (para. 20, 21, 25, 52, 54, and 110 of Khi; A system for personal identity management including recording, storing, verifying, authenticating and authorizing of personal identity and its attributes as well as related personal identifiable information (PII) can prove desirable and provide a basis for a wide range of data management applications, such as for digital identity access to international travel, banking, credit, insurance, medical records, and to prevent fraud or misuse of identity information. The personal identity management system 100 is suitable for use with any type of storage 112, such as a decentralized distributed storage).
Lux discloses a universal ID unique to a user assigned to the user at birth, immutably spanning the entire life of the user (para. 34 of Lux; note the social security number).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Khi and Lux within Langford.  The motivation for doing so would have been to reliably and securely record and store all attributes of personal identification (abstract of Khi) and to uniquely identify each patient (para. 34 of Lux).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686